DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 5/20/2022.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8 and 11-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 2019/0172752 A1).
	Regarding claim 8, Hsu discloses a semiconductor structure (Fig. 10), comprising:
	a fin (14) disposed over a substrate (12);
	an isolation region (16) disposed adjacent to the fin;
	a first metal gate structure (rightmost 42 and 44) disposed over the fin, wherein a portion of the first metal gate structure along a lengthwise direction of the fin extends entirely over a top surface of the fin (see Fig. 10);
	source/drain features (30) disposed over the fin and adjacent to the first metal gate structure;
	a second metal gate structure (leftmost 42 and 44) disposed over the isolation region;
	a gate spacer (unlabeled dielectric directly beneath 58) disposed on a bottom portion of sidewalls of the second metal gate structure, wherein a top portion disposed above the bottom portion of the sidewalls of the second metal gate structure is free of the gate spacer (See Fig. 10);
	a first dielectric layer (unlabeled feature on the right side of the second gate structure corresponding to 28 on the left side of the second gate structure) disposed on sidewalls of the first metal gate structure and on the sidewalls of the second metal gate structure, wherein the first dielectric layer is separated from the sidewalls of the first metal gate structure by an air gap (80) but directly contacts the top portion of the sidewalls of the second metal gate structure (see Fig. 10);
	a second dielectric layer (82) disposed over the first metal gate structure and the first dielectric layer that seals the air gap; and
	S/D contacts (78) disposed over the S/D features.
	Regarding claim 11, the air gap extends from a bottom surface to a top surface of the first metal gate structure (see Fig. 10; the bottom surface of 44 is a bottom surface of the gate structure even if it isn’t the bottommost surface).
	Regarding claim 12, a height of the air gap is less than a height of the fin (see Fig. 10).
	Regarding claim 13, a top surface of the gate spacer is above a top surface of the fin (see Fig. 10).
	Regarding claim 14, a height of the gate spacer is about at least 30% of a height of the second metal gate structure (see Fig. 10).
	Regarding claim 15, Hsu discloses a semiconductor structure (Fig. 10), comprising:
an isolation feature (16) disposed over a substrate (12);
a high-k metal gate structure (rightmost 42 and 44) disposed entirely over the isolation feature;
a gate spacer layer (unlabeled dielectric directly beneath 62 and 64) disposed along a bottom portion of a sidewall of the HKMG, wherein a top portion of the sidewalls of the HKMG is free of the gate spacer layer (see Fig. 10);
a dielectric layer (82) disposed over the top portion of the sidewall of the HKMG and across a top surface of the gate spacer, wherein a bottom portion of the dielectric layer (dip within rightmost airgap 80) is separated from the bottom portion of the sidewall of the HKMG by the gate spacer layer;
an interlayer dielectric layer (74) disposed over the isolation feature; and
a conductive feature (30) disposed adjacent to the HKMG wherein the ILD layer separates the conductive feature from the dielectric layer (See Fig. 10).
Regarding claim 16, the HKMG is a first HKMG, the semiconductor structure further comprises an active region (region containing 14) disposed adjacent to the isolation feature over the substrate and a second HKMG (leftmost 42 and 44) disposed over a fin in the active region, wherein sidewalls of the second HKMG (sides of 42) are free of the gate spacer layer (see Fig. 10).
Regarding claim 17, a top surface of the gate spacer layer is above a top surface of the fin (see Fig. 10).
Regarding claim 18, the dielectric layer is disposed on and separated from the sidewalls of the second HKMG by an air gap (80).
Regarding claim 19, the structure further comprises a third HKMG (middle 42 and 44) disposed over the active region, wherein a first sidewall (left sidewall) and an upper portion of a second sidewall (right sidewall) opposite the first sidewall of the third HKMG are free of the gate spacer layer (See Fig. 10), and wherein the gate spacer layer is disposed on a bottom portion of the second sidewalls of the third HKMG (See Fig. 10).
Allowable Subject Matter
Claims 9 and 28 are allowable. Claims 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claims are directed to a device with a plurality of metal gate structure with non-planar dielectric layers over the sidewalls of some of the gate structures due to the incorporate of a gate spacer along only a portion of said sidewalls. Claims 9 and 20-28 sufficiently describe this structure to distinguish over the closest prior art of record, Hsu et al., such that these features, when combined with the other limitations of the claim, are neither taught nor suggested by the prior art of record.
Claims 9 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments have overcome the 35 USC 112 rejections presented in the prior office action. Applicant’s arguments concerning the rejections under 35 USC 102 are moot in view of the new mapping of Hsu et al. presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/C.A.C/               Examiner, Art Unit 2815